UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-7830


UNITED STATES OF AMERICA,

                   Plaintiff - Appellant,

             v.

ARDIT FERIZI, a/k/a Th3Dir3ctorY,

                   Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:16-cr-00042-LMB-1)


Argued: October 27, 2021                                Decided: November 16, 2021


Before KING, AGEE, and THACKER, Circuit Judges.


Remanded by unpublished order.


ARGUED: Joseph Attias, OFFICE OF THE UNITED STATES ATTORNEY,
Richmond, Virginia, for Appellant. Caroline Swift Platt, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Alexandria, Virginia, for Appellee. ON BRIEF: John C. Demers,
Assistant Attorney General, Steven L. Lane, National Security Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C.; Raj Parekh, Acting United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellant. Geremy C. Kamens, Federal Public Defender, Elizabeth A. Mullin,
Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Alexandria, Virginia, for Appellee.
                                          ORDER


PER CURIAM:

       On January 8, 2021, the United States filed a criminal complaint against Ardit Ferizi

(“Appellee”), charging him with aggravated identity theft and wire fraud in the Northern

District of California. These charges came 36 days after the district court in the Eastern

District of Virginia granted Appellee compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A). And Appellee was indicted on these same charges on January 21, 2021.

The charges arise from actions Appellee allegedly undertook between October 2017 and

May 2018 while incarcerated for his 2016 convictions for providing material support to a

designated foreign terrorist organization, in violation of 18 U.S.C. § 2339B, and for

obtaining information from a protected computer, in violation of 18 U.S.C.

§ 1030(a)(2)(C).

       The United States did not disclose the existence of any investigation into new

criminal conduct in its brief to the district court in opposition to Appellee’s compassionate

release motion, and nothing in the record before the district court otherwise indicated that

Appellee may have engaged in such conduct.            Indeed, the district court explicitly

referenced Appellee’s seemingly positive post-conviction record before determining that

the 18 U.S.C. § 3553(a) factors favored release.

       Therefore, we REMAND to the district court to consider in the first instance how the

new charges, or other relevant evidence revealed since the district court’s order of release,


                                             2
impact the discretionary § 3553(a) analysis for compassionate release, and for such other

and further proceedings as may be appropriate.

                                                      FOR THE COURT

                                                      /s/ Patricia S. Connor
                                                                Clerk




                                           3